Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210019217 A1 (Zhu) in view of US 20150317198 A1 (Masato).
Regarding claim 1, Zhu teaches,
A flash memory control apparatus(fig 1:115; par 35 “In some embodiments, the memory devices 130 include local media controllers 135 that operate in conjunction with memory sub-system controller 115 to execute operations on one or more memory cells of the memory devices 130. An external controller (e.g., memory subsystem controller 115) can externally manage the media device 130 (e.g., perform media management operations on the media device 130).”) comprising:
a flash memory(fig 2:130; par 35 “In some embodiments, the memory devices 130 can be locally managed memory devices, which is a raw memory device combined with a local media controller 135 that performs memory management operations on the memory device 130 within the same memory device package.”) configured to receive a hold signal and a chip select signal(fig 2:202,204; par 42 “The media management component 121 is depicted in the architecture 200 of FIG. 2 as including a configuration- and-status circuit 202, a control path 204, and a data path 206. The configuration-and-status circuit 202 can receive configuration and status requests from, and can transmit configuration and status responses to, the processor 117.” Par 44 “Although not pictured in FIG. 2, the control path 204 could also include sequential control-path stages for performing operations such as parsing commands, processing commands, and completing commands. With respect to completing commands, this can include the control path 204 formulating responses to commands, indicating success or failure with respect to execution of the commands, and transmitting those responses to the access management component 123 for intended receipt by the host system 120.”), and
store and provide flash data(fig 1:130; par 47 “In the other direction, as described above, the data path 206 may use the data buffer 220 to buffer read-data segments that have been read from one or more of the memory devices 130.”); and
an application processor configured to provide the hold signal and the chip select signal for resetting(fig 3:304,306,308Par 55 “The processing device can detect an error by receiving a signal. The signal can be received, for example, as an interrupt signal. The interrupt signal can be received from firmware being executed, for example, by the processing device.” par 58 “At operation 308, the processing device resets the media management component.”) when it is determined, on the basis of error information, that an abnormal case due to a read error for the flash data has occurred(par 54 “At operation 302, the processing device detects a triggering event, such as an error. Examples of errors include, and are not limited to, errors at a media management component of the memory sub-system controller, errors related to one or more of the memory devices 130, uncorrectable data errors pertaining to attempts to read data from one or more of the memory devices 130, and detecting at least a threshold drop in a throughput level of the memory sub-system or one or more components of the memory sub-system.”), wherein the flash memory resets the flash data by the hold signal and the chip select signal for resetting(par 58 “At operation 308, the processing device resets the media management component. As described herein, in some implementations, the media management component 121 includes the control path 204, which includes the control-path memory 215 and the one or more resettable registers 216, as well as the data path 206, which includes the data buffer 220. In some instances of performing the operation 308, the MMC-restart manager 113 clears the control-path memory 215, clears the resettable registers 216, and clears the data buffer 220.”).
However, although Zhu teaches triggering resets based on read errors, and also teaches triggering resets based on threshold drops in throughput level(Zhu par 54), Zhu does not specifically teach triggering resets based on a read error for the flash data occurring more than a predetermined number of times.
On the other hand, Masato teaches 
 A flash memory control apparatus(fig 1:11,23; par 28 “Each of the ECUs 11, 12, and 13 includes a microcomputer, and the microcomputer executes diverse control processes to realize the control of the respective parts of the vehicle. Among those ECU s, particularly, at least one ECU 11 has a characteristic configuration including an error determination module 26 (to be described later in detail).” ) comprising:
a flash memory configured to receive a hold signal and a chip select signal(fig 7: S325; par 72 “In S325, the flag indicative of the error occurrence block is set in the error occurrence block register 41.”), and
store and provide flash data(par 14 “The nonvolatile memory stores a plurality of programs including a control program for controlling a vehicle. The CPU executes the plurality of programs and periodically performs memory check of whether or not a storage content in the memory is normal.”); and
an application processor configured to provide the hold signal and the chip select signal for resetting when it is determined(par 49 “If the number of errors is equal to or larger than the error determination threshold, the startup destination determination unit 36 sets the error determination startup destination address (in this example, 0xYYYY) stored in the error determination startup destination register 35 in the program counter of the CPU 21 (S130).”), on the basis of error information, that an abnormal case due to a read error for the flash data has occurred more than a predetermined number of times(fig 7:S310,S315; par 71 “Specifically, on a block-by-block basis, the number of errors is compared with the error determination threshold by the comparator 34 (S310).”), wherein the flash memory resets the flash data by the hold signal and the chip select signal for resetting(par 49 “If the number of errors is equal to or larger than the error determination threshold, the startup destination determination unit 36 sets the error determination startup destination address (in this example, 0xYYYY) stored in the error determination startup destination register 35 in the program counter of the CPU 21 (S130).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu to incorporate the error threshold of Masato.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Zhu -- a need for a solution for the issue of how to handle memory reprogramming errors(Masato par 4) -- with Masato providing a known method to solve a similar problem. Masato provides “In reprogramming the memory, the reprogramming may fail due to diverse factors such as abnormal power-off of the ECU or an abnormal programming process. Assuming a failure of such reprogramming, PTL 1 discloses the following technique.”( Masato par 4)

Regarding claim 4, Zhu and Masato teaches,
The flash memory control apparatus according to claim 1, 
Zhu further teaches,
wherein the flash memory resets an internal logic which stores the flash data, to reset the flash data(par 46 “In at least one implementation of the present disclosure, the resettable registers 216 include one or more registers that, when the media management component 121 undergoes a reset operation, have any values stored therein cleared.”).

Regarding claim 5, Zhu and Masato teaches,
The flash memory control apparatus according to claim 1, 
Zhu further teaches,
wherein the flash memory comprises:
a power terminal provided with an operating voltage(par 35 “In some embodiments, the memory devices 130 include local media controllers 135 that operate in conjunction
with memory sub-system controller 115 to execute operations on one or more memory cells of the memory devices 130. An external controller (e.g., memory sub system controller 115) can externally manage the media device 130 (e.g., perform media management operations on the media device 130).” Par 46 “In at least one implementation, any values stored in either or both of the resettable registers 216 and the sticky registers 218 do not persist through a power cycle of the media management component 121, which could occur as part of a power cycle of the memory sub-system controller 115, as an example.” Executing a power cycle inherently requires a source of power and an operating voltage.);
a first hold signal terminal receiving the hold signal(fig 2:234,204; par 49 “When the submitted host interface commands 232 emerge from the command-submission queue 208, they are referred to herein as submitted access management component commands 234, which are transmitted from the command-submission queue 208 to the control path 204.”); and
a first chip select signal terminal receiving the chip select signal(fig 2:234,204; par 49 “When the submitted host interface commands 232 emerge from the command-submission queue 208, they are referred to herein as submitted access management component commands 234, which are transmitted from the command-submission queue 208 to the control path 204.”), wherein the application processor comprises:
a second hold signal terminal providing the hold signal(fig 2:208,232; par 49 “The host interface 125 transmits the submitted host-interface commands 232 to the command- submission queue 208.”); and
a second chip select signal terminal providing the chip select signal, wherein the hold signal is transferred by an interface between the first hold signal terminal and the second hold signal terminal(fig 2:208,232; par 49 “The host interface 125 transmits the submitted host-interface commands 232 to the command- submission queue 208.”), and
wherein the chip select signal is transferred by an interface between the first chip select signal terminal and the second chip select signal terminal. (fig 2:125,208; par 49 “The host interface 125 transmits the submitted host-interface commands 232 to the command- submission queue 208. When the submitted host interface commands 232 emerge from the command-sub mission queue 208, they are referred to herein as submitted access management component commands 234, which are transmitted from the command-submission queue 208 to the control path 204.”)

Regarding claim 6, Zhu and Masato teaches,
The flash memory control apparatus according to claim 1, 
Zhu further teaches,
wherein the flash memory performs reset of the flash data when the chip select signal for resetting is received(fig 4:412; par 66 “If the MMC-restart manager 113 determines at operation 408 that the media management component 121 is operating, then control proceeds to operation 410, at which the MMC-restart manager 113 suspends the media management component 121. Control then proceeds from operation 410 to operation 412.”) after the hold signal for resetting is received(fig 4:406; par 64 “If so, however, control proceeds to operation 406, where the MMC-restart manager 113 suspends the access management component 123.”).

Claim(s) 2,3,7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210019217 A1 (Zhu) and US 20150317198 A1 (Masato) in view of US 20200042452 A1 (Palmer).
Regarding claim 2, Zhu and Masato teaches,
The flash memory control apparatus according to claim 1, 
Zhu further teaches,
wherein the flash memory provides the flash data in response to a read request(par 11 “The host system can provide data to be stored at the memory sub-system and can request data to be retrieved from the memory sub-system.”) from a mobile device(par 25 “The host system 120 can be a computing device such as a desktop computer, laptop computer, network server, mobile device, embedded computer (e.g., one included in a vehicle, industrial equipment, or a networked commercial device), or such computing device that includes a memory and a processing device.”), and
the application processor receives the error information on a read error for the flash data of the flash memory(par 54 “The host system can provide data to be stored at the memory sub-system and can request data to be retrieved from the memory sub-system.”), from the mobile device(par 25 “The host system 120 can be a computing device such as a desktop computer, laptop computer, network server, mobile device, embedded computer (e.g., one included in a vehicle, industrial equipment, or a networked commercial device), or such computing device that includes a memory and a processing device.”).
However, although Zhu and Masato teaches that the host system can be a mobile device(Zhu par 25, Masato par 11), Zhu and Masato do not specifically teach a touch integrated circuit which provides a touch driving signal for sensing a touch and receives a touch sensing signal having sensed the touch.
On the other hand, Palmer teaches 
 A flash memory control apparatus (fig 1:115; par 18 “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from ( e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array.”), 
wherein the flash memory provides the flash data in response to a read request(fig 1:115; par 18 “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from ( e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array.”) of a touch integrated circuit which provides a touch driving signal for sensing a touch and receives a touch sensing signal having sensed the touch(fig 1:150; par 15 “The host 105 or the memory device 110 may be included in a variety of products 150, such as IoT devices (e.g., a refrigerator or other appliance, sensor, motor or actuator, mobile communication device, automobile, mobile phone, drone, etc.) to support processing, communications, or control of the product 150.” Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”), and
the application processor receives the error information on a read error for the flash data of the flash memory(par 27 “Memory operations can include, but are not limited to, garbage collection of a block of user data, garbage collection of a block of internal data, refresh of user data, refresh of internal data, read error handling, write error handling, wear leveling, block retirement, host read, host write, power-on recovery,”), from the touch integrated circuit(Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu and Masato to incorporate the touch screen input of Palmer.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Zhu and Masato -- a need for a solution for the issue of how to interface with a mobile device in a mobile device memory resetting context -- with Palmer providing a known method to solve a similar problem. Palmer provides a variety of user interface options “In certain examples, electronic devices can include a user interface ( e.g., a display, touch-screen, keyboard, one or more buttons, etc.),”(Palmer par 5) in a mobile device memory resetting context “The present inventor has recognized techniques for quickly determining what major memory operations were in-progress at the unexpected event, thus, eliminating the need for complex algorithms to examine the memory and attempt to deduce the operations that had been initiated but not completed at the time of the unexpected reset.”(Palmer par 14)
 
Regarding claim 3, Zhu and Masato teaches,
The flash memory control apparatus according to claim 1, 
Zhu further teaches,
wherein the flash memory provides the flash data in response to a read request(par 11 “The host system can provide data to be stored at the memory sub-system and can request data to be retrieved from the memory sub-system.”) of a host mobile device which provides a source signal for display(par 25 “The host system 120 can be a computing device such as a desktop computer, laptop computer, network server, mobile device, embedded computer (e.g., one included in a vehicle, industrial equipment, or a networked commercial device), or such computing device that includes a memory and a processing device.”), and
the application processor receives the error information on a read error for the flash data of the flash memory, from the host mobile device(par 17 “Functionally, in at least some implementations, the MMC-restart manager detects what is referred to herein as a triggering event for restarting a functional component of the memory sub-system controller that is known as the media management component. These triggering events are also referred to herein at times as MMC-restart triggering events, or simply as triggers.”).
However, although Zhu and Masato teaches that the host system can be a mobile device(Zhu par 25, Masato par 11), Zhu and Masato do not specifically teach a display integrated circuit.
On the other hand, Palmer teaches 
 A flash memory control apparatus (fig 1:115; par 18 “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from ( e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array.”), 
 wherein the flash memory provides the flash data in response to a read request(fig 1:115; par 18 “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from ( e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array.”) of a display integrated circuit which provides a source signal for display(fig 1:150; par 15 “The host 105 or the memory device 110 may be included in a variety of products 150, such as IoT devices (e.g., a refrigerator or other appliance, sensor, motor or actuator, mobile communication device, automobile, mobile phone, drone, etc.) to support processing, communications, or control of the product 150.” Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”), and
the application processor receives the error information on a read error for the flash data of the flash memory(par 27 “Memory operations can include, but are not limited to, garbage collection of a block of user data, garbage collection of a block of internal data, refresh of user data, refresh of internal data, read error handling, write error handling, wear leveling, block retirement, host read, host write, power-on recovery,”), from the display integrated circuit(fig 1:150; par 15 “The host 105 or the memory device 110 may be included in a variety of products 150, such as IoT devices (e.g., a refrigerator or other appliance, sensor, motor or actuator, mobile communication device, automobile, mobile phone, drone, etc.) to support processing, communications, or control of the product 150.” Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu and Masato to incorporate the touch screen input of Palmer.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Zhu and Masato -- a need for a solution for the issue of how to interface with a mobile device in a mobile device memory resetting context -- with Palmer providing a known method to solve a similar problem. Palmer provides a variety of user interface options “In certain examples, electronic devices can include a user interface ( e.g., a display, touch-screen, keyboard, one or more buttons, etc.),”(Palmer par 5) in a mobile device memory resetting context “The present inventor has recognized techniques for quickly determining what major memory operations were in-progress at the unexpected event, thus, eliminating the need for complex algorithms to examine the memory and attempt to deduce the operations that had been initiated but not completed at the time of the unexpected reset.”(Palmer par 14)

Regarding claim 7, Zhu teaches,
A mobile phone(par 25 “The host system 120 can be a computing device such as a desktop computer, laptop computer, network server, mobile device, embedded computer (e.g., one included in a vehicle, industrial equipment, or a networked commercial device), or such computing device that includes a memory and a processing device.”) having a flash memory reset function(par 19 “In response to detecting one or more triggers, in at least some implementations of the present disclosure, the MMC-restart manager performs a set of operations that are referred to herein at times as MMC-restart operations.”), comprising:
A mobile interface for both input and output(par 25 “The host system 120 can be a computing device such as a desktop computer, laptop computer, network server, mobile device, embedded computer (e.g., one included in a vehicle, industrial equipment, or a networked commercial device), or such computing device that includes a memory and a processing device.”) 
An interface integrated circuit configured to read flash data(par 11 “The host system can provide data to be stored at the memory sub-system and can request data to be retrieved from the memory sub-system.”), provide an interface driving signal for sensing input by using the flash data(par 25 “The physical host interface can be used to transmit data ( e.g., user data) between the host system 120 and the memory sub-system 110.”), receive
an interface signal having sensed the input, and provide error information due to a read error for the flash data(par 54 “The host system can provide data to be stored at the memory sub-system and can request data to be retrieved from the memory sub-system.”);
a flash memory configured to receive a hold signal and a chip select signal(fig 2:234; “When the submitted host interface commands 232 emerge from the command-sub mission queue 208, they are referred to herein as submitted access management component commands 234, which are transmitted from the command-submission queue 208 to the control path 204.”), store the flash data, and provide the flash data to the interface integrated circuit(fig 2:264: par 52 “In at least one implementation, the host interface 125 converts the access-management-component read-data segments 262 into a format that is suitable for transmission to and processing by the host system 120. These converted and transmitted read-data segments are referred to herein as the host-interface read-data segments 264.”); and
an application processor configured to provide the hold signal and the chip select signal for resetting(fig 3:304,306,308Par 55 “The processing device can detect an error by receiving a signal. The signal can be received, for example, as an interrupt signal. The interrupt signal can be received from firmware being executed, for example, by the processing device.” par 58 “At operation 308, the processing device resets the media management component.”) when it is determined, on the basis of the error information, that an abnormal case due to a read error for the flash data has occurred at least one time(par 54 “At operation 302, the processing device detects a triggering event, such as an error. Examples of errors include, and are not limited to, errors at a media management component of the memory sub-system controller, errors related to one or more of the memory devices 130, uncorrectable data errors pertaining to attempts to read data from one or more of the memory devices 130, and detecting at least a threshold drop in a throughput level of the memory sub-system or one or more components of the memory sub-system.”), wherein the flash memory resets the flash data when the hold signal and the chip select signal for resetting are received(par 58 “At operation 308, the processing device resets the media management component. As described herein, in some implementations, the media management component 121 includes the control path 204, which includes the control-path memory 215 and the one or more resettable registers 216, as well as the data path 206, which includes the data buffer 220. In some instances of performing the operation 308, the MMC-restart manager 113 clears the control-path memory 215, clears the resettable registers 216, and clears the data buffer 220.”).

However, although Zhu teaches triggering resets based on read errors, and also teaches triggering resets based on threshold drops in throughput level(Zhu par 54), Zhu does not specifically teach triggering resets based on a read error for the flash data occurring more than a predetermined number of times.
On the other hand, Masato teaches 
A system having a flash memory reset function(fig 1:11,23; par 28 “Each of the ECUs 11, 12, and 13 includes a microcomputer, and the microcomputer executes diverse control processes to realize the control of the respective parts of the vehicle. Among those ECU s, particularly, at least one ECU 11 has a characteristic configuration including an error determination module 26 (to be described later in detail).” ), comprising:
a control circuit configured to read flash data(par 30 “The CPU 21 jumps to an address of the flash memory 23 which is designated by the error determination module 26 to start processes based on the diverse programs in the flash memory 23.”), and 
provide error information due to a read error for the flash data(par 49 “If the number of errors is equal to or larger than the error determination threshold, the startup destination determination unit 36 sets the error determination startup destination address (in this example, 0xYYYY) stored in the error determination startup destination register 35 in the program counter of the CPU 21 (S130).”);
a flash memory configured to receive a hold signal and a chip select signal, store the flash data, and provide the flash data to the control circuit(par 31 “Specifically, the flash memory 23 stores a reset vector, a startup determination processing program, a reprogramming software, a ROM checksum value, a rewrite status, an OS (scheduler), a program A, a program B, ... a program m (fail-safe software) therein.”); and
an application processor configured to provide the hold signal and the chip select signal for resetting when it is determined(par 49 “If the number of errors is equal to or larger than the error determination threshold, the startup destination determination unit 36 sets the error determination startup destination address (in this example, 0xYYYY) stored in the error determination startup destination register 35 in the program counter of the CPU 21 (S130).”), on the basis of the error information, that an abnormal case due to a read error for the flash data has occurred more than a predetermined number of times(fig 7:S310,S315; par 71 “Specifically, on a block-by-block basis, the number of errors is compared with the error determination threshold by the comparator 34 (S310).”), wherein the flash memory resets the flash data when the hold signal and the chip select signal for resetting are received. (par 49 “If the number of errors is equal to or larger than the error determination threshold, the startup destination determination unit 36 sets the error determination startup destination address (in this example, 0xYYYY) stored in the error determination startup destination register 35 in the program counter of the CPU 21 (S130).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu to incorporate the error threshold of Masato.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Zhu -- a need for a solution for the issue of how to handle memory reprogramming errors(Masato par 4) -- with Masato providing a known method to solve a similar problem. Masato provides “In reprogramming the memory, the reprogramming may fail due to diverse factors such as abnormal power-off of the ECU or an abnormal programming process. Assuming a failure of such reprogramming, PTL 1 discloses the following technique.”( Masato par 4)

However, although Zhu and Masato teaches that the host system can be a mobile device(Zhu par 25, Masato par 11), Zhu and Masato do not specifically teach a touch integrated circuit which provides a touch driving signal for sensing a touch and receives a touch sensing signal having sensed the touch.
On the other hand, Palmer teaches 
flash memory control apparatus (fig 1:115; par 18 “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from ( e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array.”) hosted on a mobile phone(par 15), comprising:
a display touch panel configured to perform display and sensing of a touch(fig 1:150; par 15 “The host 105 or the memory device 110 may be included in a variety of products 150, such as IoT devices (e.g., a refrigerator or other appliance, sensor, motor or actuator, mobile communication device, automobile, mobile phone, drone, etc.) to support processing, communications, or control of the product 150.” Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”);
a touch integrated circuit configured to read flash data, provide a touch driving signal for sensing of the touch to the display touch panel by using the flash data(fig 1:150; par 15 “The host 105 or the memory device 110 may be included in a variety of products 150, such as IoT devices (e.g., a refrigerator or other appliance, sensor, motor or actuator, mobile communication device, automobile, mobile phone, drone, etc.) to support processing, communications, or control of the product 150.” Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”), receive
a touch sensing signal having sensed the touch(Par 41 “In an example, one or more of the display unit, the input device, or the UI navigation device may be a touch screen display.”), and provide error information due to a read error for the flash data(par 27 “Memory operations can include, but are not limited to, garbage collection of a block of user data, garbage collection of a block of internal data, refresh of user data, refresh of internal data, read error handling, write error handling, wear leveling, block retirement, host read, host write, power-on recovery,”);
a flash memory configured to receive a hold signal and a chip select signal, store the flash data, and provide the flash data to the touch integrated circuit(fig 4; par 31 “FIG. 4 illustrates generally a flowchart of an example method 400 of using a reset accelerator register to recover from an unexpected reset of a memory device.”); and
an application processor configured to provide the hold signal and the chip select signal for resetting when it is determined, on the basis of the error information, that an abnormal case due to an unexpected reset, wherein the flash memory resets the flash data when the hold signal and the chip select signal for resetting are received(fig 4; par 31 “FIG. 4 illustrates generally a flowchart of an example method 400 of using a reset accelerator register to recover from an unexpected reset of a memory device.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu and Masato to incorporate the touch screen input of Palmer.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Zhu and Masato -- a need for a solution for the issue of how to interface with a mobile device in a mobile device memory resetting context -- with Palmer providing a known method to solve a similar problem. Palmer provides a variety of user interface options “In certain examples, electronic devices can include a user interface ( e.g., a display, touch-screen, keyboard, one or more buttons, etc.),”(Palmer par 5) in a mobile device memory resetting context “The present inventor has recognized techniques for quickly determining what major memory operations were in-progress at the unexpected event, thus, eliminating the need for complex algorithms to examine the memory and attempt to deduce the operations that had been initiated but not completed at the time of the unexpected reset.”(Palmer par 14)
 
Regarding claims 8,9,10 they the same as claims 4,5,6 but implemented on a mobile phone, and are rejected for the same reasons.

Regarding claim 11, it is functionally the same as claim 7 and is rejected for the same reasons.
Regarding claims 12-14, they are the same as claims 8-10 and are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150355845A1 - Kwang-Jin - (Aka KR 20150140496 A) - reclaims pages after a threshold read count.
US 20200202953 A1 - Oh - memory device reset on read error cell threshold. Might be resetting voltages?
US 20210279169 A1 - Zhang - flash memory reset voltages on read error correction code usage threshold being met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113